Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of species II in the reply filed on 1/14/2021 is acknowledged.
Claims 18-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1/14/2021.
Claim Rejections - 35 USC § 112
Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claim 6, the “an article of footwear” has previously been recited in claim 1 and therefore there is a double recitation, making the claims unclear and indefinite.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4,6-7,10,11,14 and 16-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 395088 (Stevens).
Regarding claims 1-4,6,7and 10, Stevens disclose an article of footwear having an upper with an ankle opening (see figure 1) comprising: a body having a first portion (right or medial side of shoe as shown in figures 1-2) and a second portion (opposing left or lateral side); a lacing system including a lace (d,d1,d2,d3,d4) and lace-receiving passages (18 eyelets as shown) arranged in rows on the body, each of the rows including a lace-receiving passage on the first portion and a lace- receiving passage on the second portion, and the rows including at least a first end row (the bottom row of two eyelets), a second end row (the top row of two eyelets), a first intermediate row (e.g. seventh row from the top row), and a second intermediate row (e.g. sixth row from the top row); wherein the first intermediate row and second intermediate row are disposed between the first end row and the second end row and are adjacent to one another; wherein the lace (d,d1,d2,d3) extends through each of the lace-receiving passages, a first end of the lace exits from one of the lace-receiving passages in the first intermediate row (end of lace segment d3), a second end of the lace exits from one of the lace-receiving passages in the second intermediate row (the other end lace segment d3); and wherein the lace extends directly from one of the lace-receiving directly to the eyelet on the second/top row on the opposite side of the shoe from which the lace segment (d3) exits]. 
Regarding claim 2, see the lace (d) shown in dashed lines indicating it extends under the shoe body.
Regarding claims 3-4, the lace (d,d1,d2) extends directly to one of the lace-receiving passages on a same one of the first portion or the second portion and directly to one of the lace-receiving passages in a same one of the rows.  The lace turns approximately 90 degrees between passages on the same one of the first portion or second portion (medial or lateral sides) and directly to one of the lace passages in a same one of the rows; see figures 1-2.
Regarding claims 11,14 and 16-17, Stevens teaches an article of footwear comprising: an upper having a first portion (right or medial side of shoe as shown in figures 1-2) and a second portion (opposing left or lateral side); a lacing system including a lace (d,d1,d2,d3) and lace-receiving passages arranged in rows on the upper, each row including a lace-receiving passage on the first portion of the upper, and a lace- receiving passage on the second portion of the upper; wherein the rows include at least a top row (top row of two eyelets as shown), a first intermediate row (e.g. seventh row of eyelets from the top), a second intermediate row (e.g. sixth row of eyelets from the top) , and a bottom row (bottom row of two eyelets), wherein the first intermediate row and the second intermediate row are disposed between the top row 
Regarding claim 16, the lace (d,d1,d2) extends directly to one of the lace-receiving passages on a same one of the first portion or the second portion and directly to one of the lace-receiving passages in a same one of the rows.  
Regarding claim 17, the gap is formed between the lateral and medial side of the footwear.
Claim(s) 1-7,10,11 and 14-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 4414761 (Mahood).
Regarding claims 1-4,6,7and 10, Mahood disclose an article of footwear having an upper with an ankle opening (see figure 1-2) comprising: a body having a first portion (right or medial side of shoe as shown in figures 1-2) and a second portion (opposing only once, a first end of the lace exits from one of the lace-receiving passages in the first intermediate row (the single continuous lace 54 extend through all of the eyelets and therefore the ends exits through them all), a second end of the lace exits from one of the lace-receiving passages in the second intermediate row (the single continuous lace 54 extend through all of the eyelets and therefore the ends exits through them all); and wherein the lace extends directly from one of the lace-receiving passages of the first end row to one of the lace-receiving passages of the second end row on an opposite one of the first portion or the second portion than the lace-receiving passages from which the first end and the second end exit [see figure 1 which shows the lace (54) extends from the eyelet of the first/bottom row of eyelets directly to the eyelet on the second/top row on the opposite side of the shoe from which the lace exits (i.e. the opposite side of the shoe or the lateral side]. 
Regarding claims 3-4, the lace (54) extends directly to one of the lace-receiving passages on a same one of the first portion or the second portion and directly to one of 
Regarding claims 11,14 and 16-17, Mahood teaches an article of footwear comprising: an upper having a first portion (right or medial side of shoe as shown in figures 1-2) and a second portion (opposing left or lateral side); a lacing system including a lace (d,d1,d2,d3) and lace-receiving passages arranged in rows on the upper, each row including a lace-receiving passage on the first portion of the upper, and a lace-receiving passage on the second portion of the upper; wherein the rows include at least a top row (top row of two eyelets as shown), a first intermediate row (e.g. fifth row of eyelets from the top), a second intermediate row (e.g. fourth row of eyelets from the top) , and a bottom row (bottom row of two eyelets), wherein the first intermediate row and the second intermediate row are disposed between the top row and the bottom row; wherein a first end of the lace exits from one of the lace-receiving passages in the first intermediate row (the single continuous lace 54 extend through all of the eyelets and therefore the ends exits through them all) wherein a second end of the lace exits from one of the lace-receiving passages in the second intermediate row (the single continuous lace 54 extend through all of the eyelets and therefore the ends exits through them all); wherein each portion of the lace extending directly between any two of the lace-receiving passages either travels between two of the lace-receiving passages that are in the same row or between two of the lace-receiving passages that are in adjacent ones of the rows and are on a same one of the first portion or the 
Regarding claim 16, the lace (54) extends directly to one of the lace-receiving passages on a same one of the first portion or the second portion and directly to one of the lace-receiving passages in a same one of the rows.  
Regarding claim 17, the gap is formed between the lateral and medial side of the footwear.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8,9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stevens ‘088 in view of US 330501 (Mather).
Stevens teaches an article of footwear as claimed (see the details above) except doesn’t show how the ends of the lace are fastened.  The examiner takes official notice that it is old and conventional in the art to fasten the ends of a lace .
Claims 12,13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stevens ‘088 in view of DE 3920266 (Gethoefer).
Stevens teaches an article of footwear as claimed (see the details above) except the lace being disposed over the upper between adjacent rows (claim 12) and the lace disposed under the upper in the same row (claim 13).  Stevens shows just the opposite (i.e. lace running between adjacent rows are under the upper and the lace running in the same row being over the upper).  Gethoefer teaches different lacing systems including lace running between adjacent rows are under the upper and the lace running in the same row being over the upper (see figure 1) and lace running between adjacent rows are over the upper and the lace running in the same row being under the upper.  Therefore, It would have been obvious to one having ordinary skill in the art at the time the invention was made to reverse the lacing of the article of footwear taught by Stevens, so that the laces running between adjacent rows are over the upper and the lace running in the same row being under the upper, as taught in figure 4 of Gethoefer, since this only involve a mere reversal in the manner in which the lacing is done.  The manner to which the lace is being laced through the eyelets of the upper is a matter of design choice to what is more convenient for the user or even for aesthetic reasons.


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The prior art cited and not relied upon by the Examiner for the above rejections are considered to be pertinent in that the references cited are considered to be the nearest prior art to the subject matter defined in the claims as required by MPEP707.05.
Applicant is duly reminded that a complete response must satisfy the requirements of 37 C.F. R. 1.111, including: 
-“The reply must present arguments pointing out the specific distinctions believed to render the claims, including any newly presented claims, patentable over any applied references.” 
--“A general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references does not comply with the requirements of this section.”
-Moreover, “The prompt development of a clear issue requires that the replies of the applicant meet the objections to and rejections of the claims.  Applicant should also specifically point out the support for any amendments made to the disclosure.  See MPEP 2163.06” MPEP 714.02.  The “disclosure” includes the claims, the specification and the drawings.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TED KAVANAUGH whose telephone number is (571) 272-4556.  The examiner can normally be reached on Monday-Thursday 8AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule a telephone interview, applicant is encouraged to call the examiner.  Normally telephone interviews can quickly be scheduled.  For other types of interviews, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Ted Kavanaugh/
Primary Patent Examiner
Art Unit 3732
Tel: (571) 272-4556